In denying appellant's motion, the district court concluded
                   that appellant failed to set forth a prima facie case that there had been a
                   substantial change in circumstances and that modifying the custody
                   arrangement would serve the child's best interest.     See Ellis v. Carucci,
                   123 Nev. 145, 150-51, 161 P.3d 239, 242-43 (2007) (setting forth the
                   standard for modifying primary physical custody); Rooney v. Rooney, 109
Nev. 540, 542-43, 853 P.2d 123, 124-25 (1993) (explaining what is required
                   to make a prima facie case for custody modification, and that absent such
                   a showing, an evidentiary hearing is not required). The district court
                   determined that appellant's assertions regarding the child's preference
                   and academic performance had been previously considered in conjunction
                   with prior• motions and that custody had not been modified.               See
                   McMonigle v. McMonigle, 110 Nev. 1407, 1408, 887 P.2d 742, 743 (1994)
                   (providing that the moving party must demonstrate a substantial change
                   of circumstances since the most recent custodial order). The district court
                   acknowledged that a child's preference is one factor to be considered, but
                   gave the child's preference marginal weight under the circumstances and
                   history of this case.      See NRS 125.480(4)(a) (providing that when
                   determining the child's best interest the court shall consider the child's
                   wishes "if the child is of sufficient age and capacity to form an intelligent
                   preference as to his or her custody").
                               A child's preference is one of many factors for the court to
                   consider in determining the child's best interest, see NRS 125.480(4), and
                   matters of custody rest within the district court's sound discretion.     See
                   Wallace v. Wallace, 112 Nev. 1015, 1019, 922 P.2d 541, 543 (1996).
                   Having considered the record on appeal and the parties' arguments, we




SUPREME COURT
        OF
     NEVADA
                                                            2
(0) 1947A    ve.
                   conclude that the district court did not abuse its discretion in denying
                   appellant's motion without an evidentiary hearing. Accordingly, we
                              ORDER the judgment of the district court AFFIRMED.




                                                             Gibbons




                   cc: Hon. Alvin R. Kacin, District Judge
                        Troy Thomas Terrillion
                        Emily Jane Baarz
                        Elko County Clerk




SUPREME COURT
        OF                                             3
     NEVADA


(0) 1947A    ex.